F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           AUG 13 1998

                                 TENTH CIRCUIT                        PATRICK FISHER
                                                                               Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 98-6081
 v.                                                (D.C. No. CR-94-64-C)
                                                        (W.D. Okla.)
 NICK ALFRED OWENS,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      In his most recent effort to overturn his conviction for violating the federal

drug laws, Nick Alfred Owens filed a pleading entitled “Motion to Strike All

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Pleadings by the United States.” He contended that the district court had no

jurisdiction over his original criminal proceedings. The district court dismissed

the pleading in a minute order. Mr Owens appeals and we affirm.

      Mr. Owens was convicted in 1994 for violating 21 U.S.C. § 846 and 18

U.S.C. § 922(g)(1). We affirmed his conviction on appeal, although we remanded

for resentencing. United States v. Owens, 70 F.3d 1118 (10th Cir. 1995). On

May 15, 1997, Mr. Owens filed a pleading entitled “Motion for Judgment,” which

requested that his conviction and sentence be vacated for lack of jurisdiction.

The district court denied the motion as being without legal foundation. We

dismissed Mr. Owen’s appeal as untimely. United States v Owens, 134 F.3d 383

(10th Cir. 1998). On February 2, 1998, Mr. Owens filed the current pleading

again seeking vacation of his conviction and sentence for lack of jurisdiction.

      The district courts of the United States have original jurisdiction over all

violations of federal law. 18 U.S.C. § 3231. See also United States v. Watson,

1 F.3d 733, 734 (8th Cir. 1993). We agree with the district court that Mr.

Owen’s claim to the contrary is entirely without legal or factual foundation.

      While this appeal has been pending, Mr. Owens filed the following series

of motions in this court:



      1. Motion for Expedited Ruling, March 17, 1998.


                                         -2-
       2. Motion to Correct Jurisdictional Errors and Venue, March 27, 1998.

       3. Motion for Judgment and Costs, April 6, 1998.

       4. Motion for Judgment of Acquital(sic) and Costs, April 27, 1998.

       5. Motion to Dismiss, June 22, 1998.

Each of these motions asserts, among other things, that the district court lacked

jurisdiction over Mr. Owens’ original criminal case. We deny all of the motions

in their entirety.

       The judgment of the district court dismissing Mr. Owens’ action is

AFFIRMED.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




                                         -3-